Ball sued Moore in a justice court in Harris county for commissions in the sum of $155 for securing a buyer for certain real estate. The case was tried before a jury, resulting in a verdict for Ball. Moore appealed the case to the county court at law No. 2 for Harris county, and it was there tried before a jury upon special issues, all of which the jury found in favor of Ball. Judgment was rendered accordingly, and Moore has brought this appeal. Appellant has not filed any brief, but appellee has filed brief asking that the judgment be affirmed. No fundamental error appearing in the record, the judgment is affirmed.
 *Page 227